Title: To Thomas Jefferson from Daniel Elliot, 12 December 1805
From: Elliot, Daniel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Machias 12th Decemr. 1805
                  
                  You will be informed by the contents of the inclosed Recommendation the Wishes of my Republican Neighbors, in the quarter where I reside, Also, of Some of my Friends of the Town of Boston; Should it meet your approbation to appoint me to the office of Collector at the Port of Machias, Depend on it, that I Shall endeavor to fill the office with that integrity it requires—
                  I am Sir Your Excellency’s most obt. Humble Servt.
                  
                     Daniel Elliot 
                     
                  
               